Citation Nr: 1121515	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her children

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to December 1986.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the appellant testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the issues on appeal.

Following the May 2010 hearing, the Board obtained additional medical evidence and provided copies of that evidence to the appellant.  In an April 2011 Medical Opinion Response form, the appellant indicated that she too had additional evidence that she wanted to submit and was in fact in the process of obtaining an expert witness opinion that would be favorable to her case.  Accordingly, she requested that the case be remanded to the agency of original jurisdiction (AOJ) for review of all new evidence and that she be allowed more time to obtain her own evidence.  

The Board finds that a remand of this case is warranted.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Consequently, this case must be remanded to the AOJ for readjudication of the appeal taking into consideration the newly-obtained evidence of record.

Accordingly, the case is REMANDED for the following action:

Accord the appellant an appropriate amount of time within which to submit additional evidence.  Thereafter, readjudicate the issues on appeal based upon consideration of all additional evidence received.  If the benefits sought on appeal remain denied, furnish the appellant an appropriate supplemental statement of the case and afford her an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


